DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“a transceiver unit configured to receive…” in claims 14 – 20;
“a storage unit configured to store…” in claims 14 – 20;
“a controller unit configured to grant…” in claims 14 – 20;
“a failure detection unit configured to monitor…” in claim 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “wherein the communications link is an asymmetrical communications link such that communications in different directions the communications link occur at different data rates.” It seems there is a typo here, as “communications in different directions the communications link occur at different data rates” does not make sense; regardless, it is unclear to the Examiner what is being claimed here. The claim is therefore indefinite, and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 – 3, 5 – 9, 11 – 12, 14 – 16, 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US 20130219039 A1)

	Regarding claim 1, Ricci discloses subject matter relating to fault tolerant networking in in-vehicle networks. Specifically, Ricci discloses a method of communications, the method comprising: 
	at a communications device (device; see Fig. 2), receiving a request for changing a network 5parameter of the communications device (message is received to be sent on one of three possible networks; see paragraphs [0253 – 0254]; signal is sent with new parameters; see paragraph [0259]; the Examiner interprets a “request for changing a network parameter” as including any message that results in the changing of a network parameter, as in the signal of [0253], which is routed in various networks or with various parameters depending on the message); and 
	at the communications device, granting or denying the request based on link status information that is stored in the communications device (request is granted based on operational status of the networks; see paragraph [0254]; the Examiner notes that as the device acts on link status information, it must be stored in the device), wherein the link status information specifies a link failure status of a communications link within a wired communications network that involves the communication device (networks include local wired network; see paragraph [0254] and Fig. 8).

	Regarding claims 2 and 15, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein at the communications device, granting or denying the request based on the link status information that is stored in the communications device comprises granting the request when the link status information indicates a link failure of the communications link and changing the 15network parameter of the communications device according to the request (transport network is selected (i.e. request for changing parameter is granted) based on network operational status; see paragraph [0254]; signal is sent with new parameters; see paragraph [0259]).

	Regarding claims 3 and 16, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein granting the request when the link status information indicates the link failure of the communications link and changing the network parameter of the communications device according to the request 20comprises reducing a communications data rate at the communications device (transport parameters are chosen based on available/unavailable bandwidth on the networks, bandwidth utilization, and transmission speed; see paragraph [0254]; signal is sent with new parameters; see paragraph [0259])
	Regarding claims 5 and 18, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein the method further comprises at the communications device, monitoring the link failure status of the communications link (device knows operational status of networks; see paragraph [0254]).

	Regarding claims 6 and 19, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein the method further comprises: at the communications device, detecting a link failure of the communications link (device knows operational status of networks; see paragraph [0254]); and  38Attorney Docket No.: 82153529US01 
	setting the link status information to indicate the link failure of the communications link and storing the link status information in the communications device (device knows operational status of networks; see paragraph [0254]; the Examiner notes that as this information is known by the device, it must be stored somewhere in the device, and understands “setting” the information to include storing it).

	Regarding claim 7, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein the network parameter of the communications device comprises a routing table entry at the communications device (network parameters; see paragraph [0254]; MIB; see paragraph [0255]; the Examiner notes that the MIB contains the routing information; signal is sent with new parameters; see paragraph [0259]).

	Regarding claim 8, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein the network parameter of the 10communications device comprises bandwidth allocation configuration of the communications device (message is routed according to available/unavailable BW, and BW utilization; see paragraph [0254]; signal is sent with new parameters; see paragraph [0259]).

	Regarding claim 9, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein the network parameter of the communications device comprises priority setting of the communications device (network selection is done according to urgency; see paragraph [0254]; signal is sent with new parameters; see paragraph [0259])

	Regarding claim 11, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein the method further comprises exchanging 20the link status information with a corresponding communications device (MIB (incl. routing information/link status information) is distributed over multiple devices; see paragraph [0255])

	Regarding claim 12, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci further discloses:
	wherein the wired communications network is an in-vehicle network (IVN) (vehicle includes networks incl. buses; see paragraphs [0110], [0117], and [0149]).

	Regarding claim 14, Ricci discloses a communications device (device; see Fig. 2) comprising:  
	30a transceiver unit (interfaces; see Fig. 2) configured to receive a request for changing a network parameter of the communications device (message is received to be sent on one of three possible networks; see paragraphs [0253 – 0254]; signal is sent with new parameters; see paragraph [0259]; the Examiner interprets a “request for changing a network parameter” as including any message that results in the changing of a network parameter, as in the signal of [0253], which is routed in various networks or with various parameters depending on the message);  39Attorney Docket No.: 82153529U0 I 
	a storage unit (storage; see Fig. 2) configured to store link status information, wherein the link status information specifies a link failure status of a communications link within a wired communications network that involves the communication device (request is granted based on operational status of the networks; see paragraph [0254]; the Examiner notes that as the device acts on link status information, it must be stored in the device; networks include local wired network; see paragraph [0254] and Fig. 8); and 
	a controller unit (processor; see Fig. 2) configured to grant or deny the request based on the link 5status information (request is granted based on operational status of the networks; see paragraph [0254]).

	Regarding claim 20, Ricci discloses a wired communications network (bus 1536, e.g. CAN bus; see paragraphs [0156], [0004], and Fig. 15) comprising: 
	a wired transmission media (CAN bus; see paragraphs [0156], [0004], and Fig. 15) and  40Attorney Docket No.: 82153529tJS0I 
	a plurality of communications devices configured to communicate via the wired transmission media (modules communicate via bus; see paragraphs [0154 - 0158] and Fig. 15), wherein each of the communications devices comprises: 
		a transceiver unit (interfaces; see Fig. 2) configured to receive a request for changing a 5network parameter of the communications device (message is received to be sent on one of three possible networks; see paragraphs [0253 – 0254]; signal is sent with new parameters; see paragraph [0259]; the Examiner interprets a “request for changing a network parameter” as including any message that results in the changing of a network parameter, as in the signal of [0253], which is routed in various networks or with various parameters depending on the message);  39Attorney Docket No.: 82153529U0 I  
		a storage unit (storage; see Fig. 2) configured to store link status information, wherein the link status information specifies a link failure status of a communications link within the wired communications network that involves the communication device (request is granted based on operational status of the networks; see paragraph [0254]; the Examiner notes that as the device acts on link status information, it must be stored in the device; networks include local wired network; see paragraph [0254] and Fig. 8); and
		10a controller unit (processor; see Fig. 2) configured to grant or deny the request based on the link status information (request is granted based on operational status of the networks; see paragraph [0254]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20130219039 A1) in view of Kephart (US 20160150454 A1)

Regarding claims 4 and 17, Ricci discloses the subject matter of the parent claim(s), as noted above. Ricci does not explicitly disclose the limitations of claims 4 and 17. 

Kephart discloses subject matter relating to link failover. Specifically, Kephart discloses
wherein at the communications device, granting or denying the request based on the link status information that is stored in the communications device comprises denying the request when the link status 25information does not indicate a link failure of the communications link (if primary interface is valid, send packet with no changes, otherwise change network parameter and then send packet; see paragraph [0037] and Fig. 5)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Ricci with Kephart by specifying that, in the case where the link status doesn’t indicate link failure, not to change network parameters. One of ordinary skill in the art would have found it obvious to do so, as if the link is still good, there is not necessarily a reason to change things. Finally, the choice of transmitting the PSS over the low or high frequency carrier is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) US 20170302522 A1 – Tonshal – Fault Tolerance in vehicle communications networks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464         

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464